DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida on 3/9/2022.

The application has been amended as follows: move claim 6 into each of claims 1 and 8, and cancel claim 6.

            1.  A printing method, comprising:
            (a) printing by ejecting ink to a printing surface of a packaging base material from a nozzle while conveying the packaging base material in the form of an elongated strip before a bag making process in a longitudinal direction;

            (c) performing a flushing process by ejecting the ink toward the invisible region from the nozzle based on the position information,  
            wherein the step (b) includes receiving the position information from a user via a user interface.

6.  Canceled.

8.  (Currently Amended)  A printing apparatus, comprising:
            a conveyor that conveys a packaging base material in the form of an elongated strip before a bag making process in a longitudinal direction;
            a head part that prints by ejecting ink from a nozzle to a printing surface of the packaging base material being conveyed by the conveyor;
            a position information acquirer that obtains position information of an invisible region invisible from outside after the bag making process, out of the printing surface of the packaging base material, and
            a flushing controller that performs a flushing process by ejecting the ink from the nozzle toward the invisible region based on the position information, 
            wherein the position information acquirer includes receiving the position information from a user via a user interface.

Allowable Subject Matter
Claims 1-5 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “wherein the step (b) includes receiving the position information from a user via a user interface”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-5 and 7, for the same reason as discussed above for parent independent claim 1, dependent claims 2-5 and 7 also contain(s) allowable subject matter.
The reason for allowance of claim 8 is the inclusion of “wherein the position information acquirer includes receiving the position information from a user via a user interface”.  The foregoing limitation(s), when combined with the other limitations of claim 8, has(have) not been taught, found, or suggested by the cited art.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  


Discloses a packing kit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

March 10, 2022